DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 11, 17 and 21 are objected to because of the following informalities:  
Claim 11, line 10 recites “with adjustable roll stabilizer” which should be changed to “with the adjustable roll stabilizer” in accordance with the antecedent basis of claim 11, line 1.
Claim 17, line 3 recites “a motor” which should be changed to “the motor” in accordance with the antecedent basis of claim 11, line 12.
Claim 21, line 6 recites “a rotational axis” which should be changed to “the rotational axis” in accordance with the antecedent basis of claim 21, line 2.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 2 recites the limitation “a further parameter”. It is unclear if this further parameter is part of the “other parameters” of claim 11, line 9, or a different further parameter altogether.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 16-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buma et al. (US 2005/0264247 A1), hereinafter Buma.
Regarding claim 11, Buma discloses (Fig. 1-2) a method of operating an adjustable roll stabilizer (Fig. 1; Abstract) for a motor vehicle, the adjustable roll stabilizer having an actuator 15, 16 which is rotatable relative to a rotational axis (Para. [0007]) through a system angle θm (Fig. 1; Para. [0021]) in order to twist two stabilizer sections 11, 12 connected to the actuator 15, 16 about the rotational axis relative to one another (Para. [0020]), the two stabilizer sections 11, 12 are each coupled to a respective wheel suspension at a radial distance away from the rotational axis (Fig. 1; outside ends of stabilizer sections 11, 12 suspend respective wheels Wfl, Wfr at a radial distance from the rotational axis, which is the axis connecting bearings 13, 14 and actuator 15, 16), the method comprising:
starting from a target angle RA* (Fig. 2; S22) to be set at the actuator 15, 16 (Para. [0028]) and having regard to the actual system angle θm (Fig. 2; in S12) and other parameters of at least one of the adjustable roll stabilizer and the motor vehicle equipped with the adjustable roll stabilizer (Fig. 2; S12-S20 take into account a number of other parameters such as vehicle speed, steering angle, lateral acceleration, and current), determining a target motor torque Tm* (Fig. 2; Para. [0030]; in S26), with a position-rotational speed regulator 16, on a basis of which a motor 15 of the actuator 15, 16 is controlled (Fig. 1; Para. [0030]), and
having regard to the target angle RA* and the actual system angle θm, checking the target motor torque Tm* for plausibility (S32 – S40 check a variety of conditions related to motor rotational speed and current, which are calculated based on the target angle, actual system angle, and target motor torque, as seen in Fig. 2).

Regarding claim 16, Buma further discloses taking into account, as a further parameter, a vehicle speed V of the motor vehicle equipped with the adjustable roll stabilizer (Fig. 2; Step S12 shows that vehicle speed is taken into account in the control method).

Regarding claim 17, Buma further discloses feeding the target motor torque Tm*, determined for the actuator 15, 16 (Para. [0030]; determined in S26 of Fig. 2), into a field-oriented controller 26 which controls the motor 15 associated with the actuator 15, 16 (Para. [0022]).

Regarding claim 18, Buma further discloses (Fig. 2) determining the target angle RA* to be set at the actuator 15, 16 having regard to a guide magnitude K1 (S18) and a perturbation-compensating magnitude Kh (S14; Para. [0025] describes calculation of the stability factor Kh which factors in the steering stability at a given speed, compensating for possible perturbations at that speed, and coefficient K1, which takes into account the lateral acceleration).

Regarding claim 20, Buma discloses (Fig. 1-2) a system for roll stabilization of a motor vehicle (Fig. 1; Abstract), the system comprising a roll stabilizer (Fig. 1) which is designed to be adjustable (Para. [0002]), the adjustable roll stabilizer has an actuator 15, 16 which is rotatable relative to a rotational axis (Para. [0007]) through a system angle θm (Fig. 1; Para. [0021]) in order to twist two stabilizer sections 11, 12 connected to the actuator 15, 16 about the rotational axis relative to one another (Para. [0020]), the two stabilizer sections 11, 12 are each coupled to a respective wheel suspension at a radial distance away from the rotational axis (Fig. 1; outside ends of stabilizer sections 11, 12 suspend respective wheels Wfl, Wfr at a radial distance from the rotational axis, which is the axis connecting bearings 13, 14 and actuator 15, 16),
wherein, starting from a target angle RA* (Fig. 2; S22) to be set at the actuator 15, 16 (Para. [0028]) and having regard to the actual system angle θm (Fig. 2; in S12) and other parameters of at least one of the adjustable roll stabilizer and the motor vehicle equipped with the adjustable roll stabilizer (Fig. 2; S12-S20 take into account a number of other parameters such as vehicle speed, steering angle, lateral acceleration, and current), a position-rotational speed regulator 16 determines a target motor torque Tm* (Fig. 2; Para. [0030]; in S26) on a basis of which a motor 15 of the actuator 15, 16 is controlled (Fig. 1; Para. [0030]), and having regard to the target angle RA* and the actual system angle θm, the target motor torque Tm* is checked for plausibility (S32 – S40 check a variety of conditions related to motor rotational speed and current, which are calculated based on the target angle, actual system angle, and target motor torque, as seen in Fig. 2).

Regarding claim 21, Buma discloses (Fig. 1-2) a method of operating an adjustable roll stabilizer (Fig. 1; Abstract) for a motor vehicle, the adjustable roll stabilizer having an actuator 15, 16 which defines a rotational axis (Para. [0007]), the actuator 15, 16 is connected to two stabilizer sections 11, 12, and each of the two stabilizer sections 11, 12 is coupled to a respective wheel suspension at a radial distance away from the rotational axis (Fig. 1; outside ends of stabilizer sections 11, 12 suspend respective wheels Wfl, Wfr at a radial distance from the rotational axis, which is the axis connecting bearings 13, 14 and actuator 15, 16), the method comprising:
rotating the actuator 15, 16 through a system angle θm relative to the rotational axis to twist the two stabilizer sections 11, 12 relative to each other about the rotational axis (Para. [0020] – [0021]);
setting a target angle RA* (Fig. 2; S22) at the actuator 15, 16 (Para. [0028]);
determining a target motor torque Tm* (Fig. 2; Para. [0030]; in S26), with a position-rotational speed regulator 16, from the target angle RA* (Fig. 2; in S22) and based on the actual system angle θm (Fig. 2; in S12) and other parameters of at least one of the adjustable roll stabilizer and the motor vehicle (Fig. 2; S12-S20 take into account a number of other parameters such as vehicle speed, steering angle, lateral acceleration, and current);
controlling a motor 15 of the actuator 15, 16 based on the target motor torque Tm* (Fig. 1 & 2; Para. [0030]); and
checking a plausibility of the target motor torque Tm* based on the target angle RA* and the actual system angle θm (S32 – S40 check a variety of conditions related to motor rotational speed and current, which are calculated based on the target angle, actual system angle, and target motor torque, as seen in Fig. 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buma in view of Yamada (US 2007/0040521 A1).
Regarding claim 12, Buma does not disclose taking into account, for the plausibility check, a control difference between the target angle and the system angle.
Yamada teaches (Fig. 6) a method of operating an adjustable roll stabilizer comprising taking into account, for a plausibility check (Fig. 6), a control difference (Para. [0058]; duty) between the target angle and the system angle (Fig. 6; Para. [0058]; steps 103-105 calculate the control difference and take it into account in a plausibility check, seen by the loop stemming from block 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Buma by taking into account the control difference as disclosed by Yamada because this allows the torsional force generated by the actuator to be properly controlled (Para. [0015]).


Allowable Subject Matter
Claims 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach adjustable roll stabilizers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        


/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614